Virgin, J;
If a debtor gives, and the creditor receives, in full satisfaction of the debt, a note indorsed by a third person for a less sum than the amount of the debt, it is a good accord and satisfaction to bar a subsequent suit by the creditor to recover the balance of the debt. Boyd v. Hitchcock, 20 Johns. 76; Dolvear v. Arnold, 10 How. Pr. 529 ; Brooks v. White, 2 Met. 283; S. C. 37 Am. Dec. & note, 98. And a subsequent promise to pay the balance is not binding. Phelps v. Dennett, 57 Maine, 491. So that even if the case does not come within the provisions of R. S., c. 82, § 45, the verdict is not for that reason against law.
Under proper instructions, the jury found that the plaintiff's runner, through whom all the dealings between the parties had been negotiated, had the authority of the plaintiffs to compromise the claim ; and we think the runner’s own testimony is a sufficient warrant for such finding.
That the notes were given and accepted in full satisfaction of the whole debt, the testimony of the defendant, and of his father, who indorsed them, is express, although denied by the plaintiffs’ agent.

Motion overruled.

Peters, C. J., Walton, Libbey, Foster and Haskell, JJ., concurred.